Dissenting Opinion by
Hoffman, J.:
I believe that the issue involved in the instant case is whether appellant waived his right to appeal because of his unavailability to consult with counsel.
In order to put the issue of waiver in proper perspective, a brief synopsis of the facts is necessary: Appellant was arrested on a charge of larceny, and paid a Philadelphia lawyer $1,300 to handle his case to completion. This attorney in turn referred the case to an attorney in York County, who received a fee of $350. After a jury trial appellant was found guilty, and immediately indicated that he wished to appeal. His trial counsel filed the proper appeal papers the next day, but did not consult with appellant as to whether any additional fees were due. Appellant left the York attorney an address and phone number where he could be reached in Philadelphia. Trial counsel testified that he unsuccessfully tried to contact appellant on many occasions. On the other hand, appellant testified that he made numerous unsuccessful efforts to contact his counsel. Approximately ten months after sentencing the York County attorney filed a motion to withdraw *53as counsel because he bad been unable to communicate with his client. This motion to withdraw was dismissed, but the appeal was placed on the argument list. The appeal was not argued, and on order of non pros was entered.
The trial attorney testified that while the petition to dismiss the appeal was being considered, he received a phone call from appellant inquiring as to the status of his appeal. His reply to this question is not clear, but it is undisputed that shortly thereafter appellant sent his attorney an additional $100 fee.
On the basis of this testimony, the court below found as a fact that appellant was not indigent, and that “to [appellant’s] knowledge he did in fact employ counsel for [the purpose of appeal] and paid counsel for that purpose.” Apparently, the court distinguished the appellate rights which must be afforded an indigent defendant as opposed to one who has employed counsel. Clearly, if appellant were indigent, he would have had an absolute right to counsel who would prosecute his appeal through the appellate courts. Douglas v. California, 372 U.S. 353, 83 S. Ct. 814 (1963). A defendant who can afford to employ counsel has a similar right to expect his attorney to effectively prosecute his appeal. “It would be anomalous indeed to hold that an indigent defendant must be given greater safeguards than his financially solvent counterpart.” Commonwealth v. Payton, 431 Pa. 105, 107, 244 A. 2d 644, 645 (1968).
Clearly, appellant, however misguided or naive, was under the impression that his appeal was still being px’osecuted, and fully intended that it be prosecuted. Although he was aware that his appeal had been allowed to lapse, he was not informed of this fact until after it had actually happened. In these circumstances there was certainly not the “intentional relinquishment *54or abandonment of a known right”, which must be shown to establish a waiver of the right to appeal. Cf. Johnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 1023 (1938).
Accordingly, I would grant appellant the right to appeal nunc pro tunc.
Montgomery and Spaulding, JJ., join in this dissenting opinion.